IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 49034

 STATE OF IDAHO,                                )
                                                )     Filed: November 29, 2022
        Plaintiff-Respondent,                   )
                                                )     Melanie Gagnepain, Clerk
 v.                                             )
                                                )     THIS IS AN UNPUBLISHED
 CESAR RAUL CAMACHO,                            )     OPINION AND SHALL NOT
                                                )     BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction for eluding a police officer with a persistent violator
       enhancement, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jacob L. Westerfield,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                  _______________________________________________

BRAILSFORD, Judge
       Cesar Raul Camacho appeals from his judgment of conviction for eluding a police officer,
Idaho Code § 49-1404(2), with a persistent violator enhancement, I.C. § 19-2514, and challenges
the district court’s denial of his motion to suppress. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Detectives Carter and Holland are members of Boise City’s Special Operations Unit
(SOU), which investigates suspected drug trafficking. Based on investigations in 2018 and 2019,
the detectives believed, among other things, that Camacho was a member of the Mexican Mafia
gang, had a criminal history, frequently traveled to Boise for drug trafficking purposes, and was
seeking to recover approximately 12 pounds of stolen methamphetamine in Boise. On June 6,
2019, the detectives obtained information indicating that Camacho was in Boise.

                                                 1
       Believing that Camacho posed an immediate threat of harm to certain individuals
potentially involved in stealing the methamphetamine, Detective Holland requested a third-party
service provider to use Global Positioning System (GPS) data to “ping” Camacho’s cell phone to
reveal his real-time location.1 The first ping indicated Camacho was in the general location of a
hotel on Broadway Avenue in Boise. A second ping indicated that the first ping was not a “fleeting
ping” and that Camacho was in the same location rather than moving. Officers confirmed with a
hotel employee that Camacho was staying at the hotel, obtained his room number, and began
surveilling the hotel parking lot and a nearby truck stop.
       During this surveillance, Camacho left the hotel in a rental car. Officers followed him until
he pulled into a fast-food restaurant’s drive-through lane. When Camacho saw an officer
approaching him, he accelerated through the drive-through lane, hit a police car, and sped away.
Thereafter, Detective Holland requested a ping of Camacho’s cell phone every fifteen minutes.
That evening, officers located and arrested Camacho after he fled on foot.
       The following day, officers requested and obtained a search warrant for Camacho’s hotel
room where they found a loaded firearm, cocaine, heroin, and drug paraphernalia. Later, a grand
jury indicted Camacho for conspiracy to traffic in heroin, conspiracy to traffic in
methamphetamine, possession of a controlled substance (cocaine), possession of a controlled
substance (heroin), possession of drug paraphernalia, eluding a police officer, and resisting and
obstructing. Further, the State alleged Camacho was a persistent violator. At the State’s request,
the district court consolidated Camacho’s case for trial with the cases of four other defendants.
       Camacho filed a motion to suppress, arguing that the State’s “acquisition of cell-site data
was an unlawful search under the Fourth Amendment” and that “no exigent circumstances
justif[ied] the warrantless search of [his] cell-site data and of his person.” The State responded
that pinging Camacho’s cell phone was not a search, or alternatively, that if it were a search,



1
        In the district court’s decision denying Camacho’s suppression motion, the court relies on
United States v. Riley, 858 F.3d 1012 (6th Cir. 2017), to describe how law enforcement in this case
tracked Camacho’s real-time location by having the third-party service provider “ping” his cell
phone. In Riley, the court explained that one form of cell phone tracking refers to using satellite-
based GPS data to reveal a cell phone’s latitude and longitude coordinates and that “pinging” in
this context refers to “a service provider’s act of proactively identifying the real-time location” of
a cell phone. Id. at 1014. The parties do not dispute the district court’s reliance on Riley or that
law enforcement in this case requested and received GPS data revealing the real-time location of
Camacho’s cell phone as described in Riley.
                                                   2
exigent circumstances justified the search. The district court held an evidentiary hearing over the
course of three days. During the hearing, the court heard the testimony of three law enforcement
officers, including Detectives Carter and Holland, and admitted into evidence the affidavit for the
search warrant of Camacho’s hotel room, a supplemental affidavit, the return of the search warrant,
the search warrant, and the audio recordings of jailhouse phone calls related to the stolen drugs.
       Following the hearing, the district court issued a written decision denying Camacho’s
suppression motion. It concluded that “obtaining ping tracking data from [Camacho’s] cell phone
provider constituted a search that required a warrant” but that “there were exigent circumstances
justifying the warrantless search.” Camacho conditionally pled guilty to eluding a police officer
with a persistent violator enhancement and reserved his right to appeal the denial of his suppression
motion. Camacho timely appeals
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                            ANALYSIS
       On appeal, Camacho challenges the district court’s ruling that exigent circumstances
justified pinging his cell phone to disclose his real-time location. The Fourth Amendment protects
against unreasonable searches and seizures.2 Carpenter v. United States, ___ U.S. ___, ___, 138


2
        Camacho contends the warrantless ping of his cell phone violated both Article I, Section 17
of the Idaho Constitution and the Fourth Amendment to the United States Constitution. Camacho,
however, fails to provide any argument why this Court should apply the Idaho Constitution
differently than the Fourth Amendment. As a result, this Court relies on judicial interpretation of
the Fourth Amendment to analyze Camacho’s arguments. See State v. Schaffer, 133 Idaho 126,
130, 982 P.2d 961, 965 (Ct. App. 1999) (ruling court will rely on judicial interpretation of Fourth
Amendment absent “any cogent reason” why it should apply Idaho Constitution differently).
                                               3
S. Ct. 2206, 2213 (2018). The State may overcome this presumption by demonstrating that a
warrantless search fell within a well-recognized exception to the warrant requirement. Id. at ___,
138 S. Ct. at 2221. One such exception is when exigent circumstances are so compelling that a
warrantless search is objectively reasonable. Id. at ___, 138 S. Ct. at 2222. “Such exigencies
include the need to pursue a fleeing suspect, protect individuals who are threatened with imminent
harm, or prevent imminent destruction of evidence.” Id. at ___, 138 S. Ct. at 2223; see also State
v. Sessions, 165 Idaho 658, 661, 450 P.3d 306, 309 (2019) (noting emergency aid exception to
protect against imminent injury or aid injured individual); State v. Holton, 132 Idaho 501, 504,
975 P.2d 789, 792 (1999) (noting need to protect or preserve life or avoid serious injury is exigent
circumstance).
       Two essential requirements of the exigent circumstances exception are a compelling need
for official action and no time to secure a warrant. State v. Blancas, 170 Idaho 631, 636, 515 P.3d
718, 722 (2022). Whether exigent circumstances exist to justify a warrantless search is determined
on a case-by-case basis and turns on “whether the totality of circumstances would lead a reasonable
officer to believe that immediate action was necessary.” Id. at 637, 515 P.3d at 723. The nature
of the exigency justifying the intrusion must strictly circumscribe the warrantless search. State v.
Townsend, 160 Idaho 885, 888, 380 P.3d 698, 701 (Ct. App. 2016).
A.     Search
       Neither the United States Supreme Court nor Idaho appellate courts have previously
addressed whether requesting a third-party service provider to ping a cell phone to determine an
individual’s real-time location based on GPS data constitutes a search for purposes of the Fourth
Amendment, and if so, what circumstances justify obtaining this information without a warrant.
See, e.g., Carpenter, ___ U.S. at ___, 138 S. Ct. at 2220 (declining to express view on whether
obtaining GPS real-time data constitutes a search). The State, however, does not challenge the
district court’s conclusion that “pinging” Camacho’s cell phone to determine his real-time location
using GPS data was a warrantless search. Thus, for purposes of resolving Camacho’s appeal, we
assume--without deciding--that it was a warrantless search.
B.     Exigent Circumstances
       On appeal, Camacho cites several cases, including Idaho case law, addressing whether
exigent circumstances justified a warrantless search of a residence or a hotel room. See, e.g.,
Sessions, 165 Idaho at 661-62, 450 P.3d at 309-10 (concluding exigent circumstances did not exist

                                                 4
to enter home under emergency aid exception); State v. Heard, 158 Idaho 667, 670, 350 P.3d 1044,
1047 (Ct. App. 2015) (concluding exigent circumstances justified warrantless entry into hotel
room); State v. Barrett, 138 Idaho 290, 294, 62 P.3d 214, 218 (Ct. App. 2003) (concluding exigent
circumstances justified entering home). Because these cases address circumstances dissimilar to
pinging a cell phone to determine an individual’s real-time location, they are not factually
instructive.
        Courts in other jurisdictions, however, have ruled that exigent circumstances justified
pinging a defendant’s cell phone without a warrant. These cases identify the types of exigent
circumstances justifying such a warrantless search, like threats of violence and gang-related drug
trafficking. For example, in United States v. Hobbs, 24 F.4th 965, 967 (4th Cir. 2022), the Fourth
Circuit concluded exigent circumstances justified pinging a defendant’s cell phone because he had
a criminal history of violent offenses; was armed; and had threatened imminent harm to numerous
people, including his former girlfriend, her child, and law enforcement officers. In United States
v. Banks, 884 F.3d 998, 1012 (10th Circ. 2018), the Tenth Circuit concluded exigent circumstances
justified pinging a defendant’s cell phone because officers knew the defendant “was associated
with a ‘violent street gang,’” “had a history of violent behavior,” and had threatened to kill an
informant. In United States v. Caraballo, 831 F.3d 95, 98, 104 (2d Cir. 2016), the Second Circuit
concluded exigent circumstances justified pinging a defendant’s cell phone because he was the
primary suspect in a brutal murder, had a propensity for violence, possessed numerous firearms,
was involved in a drug operation, did not live in the area but rather traveled and stayed in hotels,
and posed a threat to undercover informants.
        The district court in this case found that Detectives Carter and Holland were aware of
similar types of exigent circumstances arising from Camacho’s presence in Boise that led them to
believe he posed an imminent threat of harm to certain individuals requiring immediate action.
See Carpenter, ___ U.S. at ___, 138 S. Ct. at 2223 (noting exigency compelling warrantless search
includes protecting individuals who are threatened with imminent harm). In support of the district
court’s findings, the evidence shows that, as members of the SOU, Detectives Carter and Holland
have experience, training, and expertise regarding gang-related activities, including drug
trafficking, and they have been involved in law enforcement operations related to drug trafficking




                                                 5
in the Boise area. One such operation was a “buy/bust” operation3 that occurred in November
2018. During that operation, officers seized $60,000 during a drug transaction and arrested H.R.
        The day after arresting H.R., an officer conducted a welfare check on H.R.’s eleven-year-
old daughter, located the girl at her residence, and discovered Camacho hiding in a bathroom.
Initially, Camacho claimed that he was the girl’s uncle and that he was taking her to California.
Later, however, Camacho admitted he was not the girl’s uncle but claimed he had her father’s
permission to take her. Based on the information the girl provided, the officer believed Camacho
was involved in drug trafficking and intended to kidnap the girl. Although the officer did not arrest
Camacho, the officer obtained and confirmed Camacho’s cell phone number.
        Later, in January 2019, officers were preparing for another buy/bust operation. During that
time, Camacho reported to an undercover officer that “somebody in [the] group [which included
the undercover officer] must be cooperating with the police.” Further, Camacho disclosed certain
facts to the undercover officer indicating Camacho was aware of the tactical specifics of the earlier
November 2018 buy/bust operation. This information indicated Camacho had watched and
provided “security detail” for that drug transaction, raised concerns Camacho “was possibly aware
of the tactical side” of the operation, and was “out the approximately $60,000” seized during the
operation.
        Then, in May 2019, another drug-related arrest in Boise implicated Camacho in drug
trafficking. On May 29, Detective Carter was surveilling the residence of an individual who had
successfully eluded officers earlier. During this surveillance, Detective Carter observed a vehicle,
which was traveling at a high rate of speed, pull into the alley by the residence and then drive
away. Believing that the suspected individual might be in the vehicle, Detective Carter followed
the vehicle and requested assistance. Several officers responded to the request and conducted a
traffic stop of the vehicle.
        The vehicle’s driver, Robert Cockerell, had a loaded firearm on his hip. The officers
removed the firearm and had Cockerell exit the vehicle. After Cockerell exited, the passenger
“jumped into the driver’s seat,” “accelerated” the vehicle, and “knocked down” and dragged an
officer with the vehicle after the officer ordered him to stop at gunpoint. Officers followed the



3
        Officer Carter testified that a “buy/bust” operation means undercover officers were “going
to purchase narcotics and then arrest the people that they purchased them from right then and
there.”
                                                   6
vehicle and found it crashed into a tree. The passenger, however, had fled the scene. In the vehicle,
officers discovered a large amount of cash, methamphetamine, heroin, and a scale. Missing,
however, was “a large white grocery bag” Detective Carter had seen earlier “in the pocket of the
driver’s door.” Officers arrested Cockerell, who helped identify the fleeing passenger as Michael
Chapman.
       The following day, May 30, officers located Chapman and arrested him. Detectives Carter
and Holland interviewed Chapman, with whom they were familiar, knowing him to be a gang
member and drug dealer in the community. After Chapman initially denied having fled from law
enforcement the prior day, he admitted fleeing and claimed he was forced to do so. Chapman
explained that “there was 12 pounds of methamphetamine in a location in Boise that was just left
there”; he feared “Cesar”; “[p]eople were going to die” because Chapman had been arrested; and
Chapman and his family would be “toast,” meaning subject to “either great bodily harm or death,”
if Chapman or Cesar did not recover the drugs. Further, Chapman reported that Cesar “was a
Mexican Mafia member” with a tattoo signifying his membership, had been in federal prison, was
connected to the Sinaloa Cartel, came “to town one to two times a month for drug drop off and to
monitor activity of how drug sales are going,” and “would be back in town within a couple days.”
During the interview, Chapman gave the detectives Cesar’s cell phone number, and the detectives
understood Chapman to be talking about Camacho.
       Shortly after the interview with the detectives, Chapman called H. from jail, told her where
the 12 pounds of drugs were located, and asked her to retrieve them. On June 3, Chapman spoke
to H. again who reported that the drugs had been stolen from her and that she had been “running
for her life” all night.4 On June 6, Chapman called Camacho from jail. During the call, Chapman
told Camacho that H. had the drugs; C. had stolen the drugs from H.; and “people were saying” A.
“might have something to do with the 12 pounds [of methamphetamine] being stolen.”
Meanwhile, Camacho made statements during the call indicating he was presently in Boise.
Detectives Carter and Holland were in training at the time of Chapman’s call with Camacho. They
heard a recording of the call a few hours later, however, and believed that Camacho was presently
in Boise and that H., C., and A. were in imminent danger.



4
       Camacho challenges the district court’s finding that “[H.] called Chapman” and cites to the
record showing instead that Chapman called H. from jail. Regardless, neither party disputes the
content of the call.
                                                7
       Based on this information, Detective Holland testified he had concerns, particularly about
C.’s safety. He testified he based these concerns on his prior knowledge of Camacho, the
information obtained during the 2018 and 2019 operations of a cartel connection, the attempted
kidnapping, Chapman’s “adamant belief” Camacho was connected with the Mexican Mafia and
Chapman’s fear for his family, the content of the jailhouse phone calls indicating Camacho was in
the area, the Mexican Mafia “code of honor” requiring “severe consequences” and “violence” for
stealing, and “the potential for another attempted kidnapping or some type of violent act in order
to get the money and[/]or drugs back.” Similarly, Detective Carter testified that he was concerned
“there was an imminent danger to the person who took those drugs” and concerned about “all the
history,” including the phone call about the stolen drugs, “the drug trafficking organization ties,”
the attempted kidnapping, and the belief that “there was a possibility that [C.] might be killed or
kidnapped.” Based on the detectives’ concerns of imminent danger to C. and others, Detective
Holland requested the third-party service provider to ping Camacho’s cell phone to determine his
real-time location.
       On appeal, Camacho challenges the sufficiency of this evidence as establishing exigent
circumstances justifying a warrantless search. He contends “no compelling need” justified pinging
of his cell phone. In support, he challenges Chapman’s credibility regarding Camacho’s gang
membership and the detectives’ efforts to determine whether Camacho was indeed a gang member.
Specifically, Camacho argues that the detectives received “the primary information” about
Camacho’s “alleged ties to any gang” during their May 2019 interview with Chapman, but “despite
[Chapman’s] severe credibility issues,” the detectives “made no further efforts to obtain additional
information on whether [Camacho] was a documented gang member.” We disagree, however,
with Camacho’s assertion that the detectives obtained their “primary information” about
Camacho’s gang activities from Chapman. To the contrary, the detectives testified to a series of
events giving rise to their belief that Camacho was involved in gang-related drug activities,
including the November 2018 and January 2019 buy/bust operations. Moreover, Detective
Holland specifically testified that the information Chapman provided was “consistent” with the
information the detectives had learned from their prior investigations and that Detective Holland
believed “the credibility of what [Chapman] was saying was high.”
       Camacho also criticizes the detectives for not “investigating a violent robbery and a large
quantity of methamphetamine being present on the streets” but instead purportedly “waiting” until

                                                 8
Camacho was in Boise to act. The record, however, does not support Camacho’s assertion that
law enforcement was not investigating these matters.          Regardless, the lack of any such
investigation does not bear on whether Camacho posed an imminent danger when his cell phone
was pinged.
       Finally, Camacho argues the district court erred by concluding that “law enforcement had
reasonable grounds to believe that obtaining a warrant would be impracticable because taking the
time to do so would have posed a significant risk to the safety of others and [Camacho] was a flight
risk.” Challenging this ruling, Camacho asserts “the police had ample time to obtain a warrant.”
In support, he notes that the detectives “spent ‘a couple of hours’ gathering an investigative team”
and the first ping “did not occur until approximately four hours and thirty minutes after the call
between [Camacho] and [Chapman],” thereby suggesting a search warrant could have been
obtained within the same timeframe. These facts, however, do not support Camacho’s argument
that the detectives had “ample time” to obtain a warrant. Rather, these facts show that even when
acting expeditiously to locate Camacho without a warrant, the process of concluding he posed an
imminent threat of danger and pinging his cell phone took several hours.
       We conclude that substantial evidence supports the district court’s finding that exigent
circumstances justified pinging Camacho’s cell phone. Based on the totality of circumstances
known to the detectives when they requested the third-party service provider to ping Camacho’s
cell phone, a reasonable officer would have objectively believed that Camacho posed an imminent
threat of danger; immediate action was necessary to protect against imminent harm; and there was
not adequate time secure a warrant. See Blancas, 170 Idaho at 637, 515 P.3d at 723 (noting
whether exigent circumstances justify warrantless search turns on “whether the totality of
circumstances would lead a reasonable officer to believe that immediate action was necessary”).
                                                IV.
                                         CONCLUSION
       The district court did not err in denying Camacho’s suppression motion. Substantial
evidence supports the court’s conclusion that exigent circumstances justified pinging Camacho’s
cell phone without a warrant. Accordingly, we affirm Camacho’s judgment of conviction for
eluding a police officer with a persistent violator enhancement.
       Chief Judge LORELLO and Judge HUSKEY CONCUR.



                                                 9